Taxes; claim for refund; limitations on filing of claim.— This case came before the court on defendant’s motion for *1135summary judgment, plaintiff’s opposition thereto and plaintiff’s motion for judgment on the pleadings. Upon consideration of tne motions and the briefs of the parties, the court finds as follows in its order of October 26,1973.
Before CoweN, Chief Judge, Kashiwa and BeNNEtt, Judges.
“This case comes before the court on defendant’s motion for summary judgment, plaintiff’s opposition thereto, and plaintiff’s motion for judgment on the pleadings. Upon consideration of the motions and the briefs of the parties, the court finds that the only claim for refund filed by plaintiff was a claim in the amount of $74.91, filed on December 31, 1968; that this claim for refund was filed more than two years after the tax was paid on February 28,1966, and more than three years after the tax return, which was prepared by the Internal Bevenue Service, was filed on September 7,1965, and therefore that the court has no jurisdiction over plaintiff’s claim for refund by reason of the provisions of Section 6511 (a) of the Internal Bevenue Code of 1954.
“The court further finds that defendant’s counterclaim in the amount of $1,891.08 must be dismissed, as the court has no jurisdiction over the plaintiff’s petition. The court also finds that on June 21,1972, the Internal Bevenue Service collected $116.47 from plaintiff and that 'he still has time to file a claim for refund for this amount.
“it is therefore ordered that defendant’s motion for summary judgment is granted', and plaintiff’s motion is denied; the plaintiff’s petition and the counterclaim are dismissed without prejudice to plaintiff’s right to file a claim for the $116.47 collected in 1972 and without prejudice to defendant’s right to collect the unpaid balance of the assessments against plaintiff.”